 Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.1 Filed 05/24/21 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          BAY CITY DIVISION


GORDON MONROE HARMON,
                                              CIVIL COMPLAINT
             Plaintiff,

v.                                            CASE NO. 1:21-cv-11209

CREDIT SERVICES, INC.,
                                              DEMAND FOR JURY TRIAL
             Defendant.


                                   COMPLAINT

        NOW comes GORDON MONROE HARMON (“Plaintiff”), by and through

his undersigned attorneys, complaining as to the conduct of CREDIT SERVICES,

INC. (“Defendant”), as follows:

                              NATURE OF THE ACTION

     1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Michigan

Occupational Code (“MOC”) under M.C.L. §339.901 et seq., for Defendant’s

unlawful conduct.

                             JURISDICTION AND VENUE

     2. This action arises under and is brought pursuant to the FDCPA. Subject

matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C.


                                          1
    Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.2 Filed 05/24/21 Page 2 of 13




§§1331 and 1337, as the action arises under the laws of the United States.

Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. § 1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant

conducts business in the Eastern District of Michigan and a substantial portion the

events or omissions giving rise to the claims occurred within the Eastern District of

Michigan.

                                        PARTIES

      4. Plaintiff is a natural person over 18 years-of-age residing within the Eastern

District of Michigan.

      5. Defendant is a third party debt collector who is “committed to providing the

business and professional community with complete and comprehensive collection

and credit services.”1 Defendant is a corporation organized under the laws of the

state of Mississippi with its principal place of business located at 304 Quincy Street,

Hancock, Michigan 49930. Defendant regularly collects upon consumers located in

the State of Michigan.

      6. Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, third-party contractors,

subrogees, representatives and insurers at all times relevant to the instant action.




1
    http://www.csipays.com/about.php

                                            2
 Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.3 Filed 05/24/21 Page 3 of 13




                      FACTS SUPPORTING CAUSES OF ACTION

   7. The instant action stems from Defendant’s attempts to collect upon a defaulted

medical bills (“subject debt”) that Plaintiff purportedly owes.

   8. Upon information and believe, the originator of the subject debt placed it with

Defendant for collection purposes.

   9. Several years ago, Plaintiff began receiving calls to his former cellular phone

number, (586) XXX-1896, from Defendant.

   10. Once Plaintiff acquired the cellular phone number, (586) XXX-5983,

Defendant began collection calls to this phone number.

   11. At all times relevant to the instant action, Plaintiff was the sole operator of the

cellular phones ending in –1896 and -5983. Plaintiff is and always has been

financially responsible for the cellular phones and its services.

   12. Defendant has used several phone numbers when placing collection calls to

Plaintiff’s cellular phone number, including but not limited to: (800) 522-5346 and

(906) 482-7415.

   13. Upon information and belief, the above referenced phone numbers ending in

-5346 and -7415 are regularly utilized by Defendant during its debt collection

activities.

   14. Upon speaking with Defendant’s representative, Plaintiff was informed that

Defendant was seeking to collect on the subject debt.


                                            3
 Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.4 Filed 05/24/21 Page 4 of 13




   15. During Plaintiff’s phone conversation with Defendant, he disputed owing the

subject debt and requested that Defendant cease placing phone calls to his cellular

phone.

   16. Instead of honoring Plaintiff’s request, Defendant falsely informed Plaintiff

that he would need to make any cease and desist request in writing. However,

Defendant refused to provide Plaintiff with the address of where he can mail this

request.

   17. Defendant continued placing repeated phone calls to Plaintiff’s cellular

phone attempting to collect upon the subject debt, notwithstanding its knowledge

that Plaintiff had demanded that the phone calls stop.

   18. Plaintiff has received dozens of phone calls from Defendant seeking

collection of the subject debt even after Plaintiff requested that Defendant cease

contacting him.

   19. Frustrated and angered over Defendant’s conduct, Plaintiff spoke with his

undersigned attorneys regarding his rights, resulting in exhausting time and

resources.

   20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   21. Plaintiff has suffered concrete harm as a result of Defendant’s actions,

including but not limited to, invasion of privacy, aggravation that accompanies

excessive collection telephone calls, emotional distress, increased risk of personal


                                         4
 Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.5 Filed 05/24/21 Page 5 of 13




injury resulting from the distraction caused by the never-ending calls, increased

usage of his telephone services, loss of cellular phone capacity, diminished cellular

phone functionality, decreased battery life on his cellular phone, and diminished

space for data storage on his cellular phone.

    COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set

forth herein.

   23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,

because it regularly uses the mail and/or the telephone to collect, or attempt to

collect, delinquent consumer accounts.

   25. Defendant is engaged in the business of collecting or attempting to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to

others.

   26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out

of a transaction due or asserted to be owed or due to another for personal, family, or

household purposes.

      a.        Violations of the FDCPA §1692c(a)(1) and §1692d




                                          5
 Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.6 Filed 05/24/21 Page 6 of 13




   27. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from

engaging “in any conduct the natural consequence of which is to harass, oppress, or

abuse any person in connection with the collection of a debt.”

   28. Furthermore, §1692d(5) prohibits, “causing a telephone to ring or engaging

any person in telephone conversation repeatedly or continuously with intent to

annoy, abuse, or harass any person at the called number.”

   29. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called

Plaintiff after being notified to cease placing calls to his cellular phone. This

behavior of systematically calling Plaintiff’s phone on a systematic basis in spite of

his demands was harassing and abusive. The frequency and volume of calls shows

that Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and

harassing him.

   30. Defendant was notified by Plaintiff that its calls were not welcomed. As

such, Defendant knew that its conduct was inconvenient and harassing to Plaintiff.

   b. Violations of the FDCPA § 1692e

   31. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection

with the collection of any debt.”

   32. In addition, this section enumerates specific violations, such as:

         “The false representation of . . . the character, amount, or legal
         status of any debt . . . .” 15 U.S.C. § 1692e(2)(A); and,
                                          6
 Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.7 Filed 05/24/21 Page 7 of 13




          “The use of any false representation or deceptive means to
          collect or attempt to collect any debt or to obtain information
          concerning a consumer.” 15 U.S.C. §1692e(10).

   33. Defendant violated §1692e and e(10) when it used deceptive means to collect

and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded

that it stop contacting him, Defendant continued to contact Plaintiff. Instead of

putting an end to this harassing behavior, Defendant placed repeated calls to

Plaintiff’s cellular phone in a deceptive attempt to force him to answer its calls and

ultimately make a payment. Through its conduct, Defendant misleadingly

represented to Plaintiff that it had the legal ability to contact him, which it lost after

becoming aware that Plaintiff was represented by counsel and after Plaintiff

demanded that the calls stop.

   34. Furthermore, Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), and e(10)

when it falsely informed Plaintiff that the only way Defendant can cease placing

calls to his cellular phone is if he mails a written cease and desist request .

Defendant’s representative’s statement mislead Plaintiff to believe that the only way

to stop Defendant from placing calls to his cellular phone would be through a written

cease and desist request. However, Defendant refused Plaintiff with the address of

where to mail his cease and request.            Through its action, Defendant falsely

represented to the Plaintiff that he did not really have a way to prevent Defendant

from placing calls to his cellular phone.
                                            7
 Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.8 Filed 05/24/21 Page 8 of 13




   35. Lastly, Defendant violated §1692e, e(2), and e(10) when it attempted to

collect upon a debt which Plaintiff does not owe. It was a false representation as to

the character of the subject debt to suggest that Plaintiff owed the debt, during the

phone calls between the parties, even though Plaintiff explained to Defendant that

he does not owe the subject debt.

   c. Violations of FDCPA § 1692f

   36. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from

using “unfair or unconscionable means to collect or attempt to collect any debt.”

   37. Defendant violated §1692f when it unfairly and unconscionably attempted to

collect on a debt by repeatedly calling Plaintiff after being notified to stop.

Attempting to coerce Plaintiff into payment by placing voluminous phone calls

without his permission is unfair and unconscionable behavior.           These means

employed by Defendant only served to worry and confuse Plaintiff.

   38. Additionally,    Defendant    violated    §1692f    when    it   unfairly   and

unconscionably attempted to collect on a debt which Plaintiff did not owe. It was

unfair for Defendant to attempt to collect the subject debt from Plaintiff that he does

not owe.

   39. Lastly, Defendant violated §1692f when it falsely informed Plaintiff that the

only way Defendant could cease placing phone calls to Plaintiff is if he mailed

Defendant a cease and desist letter and then refused to provide him with the mailing


                                          8
 Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.9 Filed 05/24/21 Page 9 of 13




address of the location where this letters needs to be mailed. It was unfair for

Defendant to represent to Plaintiff that the only way he could request that Defendant

cease calling him was in writing.

   40. As pled above, Plaintiff has been harmed and suffered damages as a result of

Defendant’s illegal actions.

   WHEREFORE, GORDON MONROE HARMON, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
      U.S.C. §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
      provided under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
      U.S.C. §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and
      appropriate.


        COUNT II – VIOLATIONS OF THE MICHIGAN OCCUPATIONAL CODE

   41. Plaintiff restates and realleges paragraphs 1 through 40 as though fully set

forth herein.

   42. Plaintiff is a “consumer” or “debtor” as defined by M.C.L. § 339.901(f).


                                         9
Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.10 Filed 05/24/21 Page 10 of 13




   43. Defendant is a “collection agency” as defined by M.C.L. § 339.901(b) as it is

a person that is directly engaged in collecting or attempting to collect a claim owed

or due or asserted to be owed or due another.

   44. The subject debt is a “[c]laim” or “debt” as defined by M.C.L. § 339.901(a)

as it is an obligation or alleged obligation for the payment of money or thing of value

arising out of an agreement or contract for a purchase made primarily for personal,

family, or household purposes.

          a. Violations of M.C.L. § 339.915(f)(ii)

   45. The MOC, pursuant to M.C.L. § 339.915(f)(ii) prohibits a collection agency

from “[m]isrepresenting in a communication with a debtor . . . [t]he legal rights of

the creditor or debtor.”

   46. Defendant violated M.C.L. § 339.915(f)(ii) by repeatedly contacting

Plaintiff’s cellular phone absent consent. Through its conduct, Defendant

misrepresented that it had the legal ability to contact Plaintiff despite him demanding

that it cease contacting him. Any hypothetical lawful ability of Defendant to place

the calls at issue was explicitly extinguished after Plaintiff demanded that it cease

calling his cellular phone. As such, Defendant misrepresented its legal rights in

placing the phone calls, as well as Plaintiff’s legal rights to have such phone calls

cease, by attempting to contact Plaintiff’s cellular phone absent the lawful ability to

do so.


                                          10
Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.11 Filed 05/24/21 Page 11 of 13




   47. Furthermore, through its representation that the subject debt was due and

owing by Plaintiff. Defendant misrepresented the extent to which Defendant and the

original creditor of the subject debt had a legal right to collect the subject debt from

Plaintiff, when in fact Plaintiff did not owe the subject debt.

          b. Violations of M.C.L. § 339.915(n)

   48. The MOC, pursuant to M.C.L. § 339.915(n), prohibits a collection agency

from “[u]sing a harassing, oppressive, or abusive method to collect a debt, including

causing a telephone to ring or engaging a person in telephone conversation

repeatedly, continuously, or at unusual times or places which are known to be

inconvenient to the debtor.”

   49. Defendant violated the MOC when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff dozens of times after he demanded that it

stop. This repeated behavior of systematically calling Plaintiff’s phone in defiance

of the information provided by Plaintiff was harassing and abusive. Such contacts

were made with the hope that Plaintiff would succumb to the harassing behavior and

ultimately make a payment. The nature and volume of phone calls, especially after

Plaintiff demanded that the calls stop, would naturally cause an individual to feel

oppressed.

          c. Violations of M.C.L. § 339.915(q)




                                          11
Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.12 Filed 05/24/21 Page 12 of 13




   50. The MOC, pursuant to M.C.L. § 339.915(q), subjects collection agencies to

liability for “[f]ailing to implement a procedure designed to prevent a violation by

an employee.”

   51. Defendant violated the MOC by failing to adequately have procedures in place

designed to prevent a violation by its employee(s). Upon information and belief,

Defendant lacks any procedures designed to insure that, upon a debt being placed

with it for collection, the consumer actually owes the debt sought to be collected.

   52. Defendant’s violations of the MOC were willful. Defendant was notified by

Plaintiff that he did not owe the subject debt and he did not wish to receive any more

phone calls. Yet, Plaintiff was still bombarded with collection phone calls from

Defendant. In a willful manner, Defendant called Plaintiff repeatedly

notwithstanding his demands. Upon information and belief, Defendant regularly

engages in the above described behavior against consumers in Michigan, further

demonstrating its willful failure to implement adequate procedures designed to

prevent violations of the MOC.

   WHEREFORE, Plaintiff, GORDON MONROE HARMON, respectfully

requests that this Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief, pursuant to M.C.L. § 339.916(1);



                                         12
Case 1:21-cv-11209-GCS-PTM ECF No. 1, PageID.13 Filed 05/24/21 Page 13 of 13




   c. Awarding Plaintiff actual damages, including treble damages, pursuant to
      M.C.L. § 339.916(2);

   d. Awarding statutory damages of at least $50.00, including treble damages,
      pursuant to M.C.L. § 339.916(2);

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to M.C.L. §
      339.916(2);

   f. Enjoining Defendant from further contacting Plaintiff; and

   g. Awarding any other relief as this Honorable Court deems just and
      appropriate.

Dated: May 24, 2021                               Respectfully submitted,

s/ Ahmad T. Sulaiman
Ahmad T. Sulaiman, Michigan Bar No. P82149
Counsel for Plaintiff
Admitted in the State Bar of Michigan
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x124 (phone)
(630) 575-8188 (fax)
ahmad.sulaiman@sulaimanlaw.com

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x113 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com



                                        13
